Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to communication filed on 04/17/2020.
Priority
This application is a continuation of U.S. patent application Ser. No. 16/032,003, now U.S. Pat. No. 10,732,994, filed on 07/10/2018, which is a continuation of U.S. patent application Ser. No. 15,587,303, now U.S. Pat. No. 10,051,088, filed on 05/04/2017, which is a continuation of U.S. patent application Ser. No. 14788738, now U.S. Pat. No. 9,749,447, filed on 06/30/2015, which claims the benefit of provisional applications of 62/019,270 filed on 06/30/2014 and 62/019,330 filed on 06/30/2014.
Terminal Disclaimer
The terminal disclaimer filed on 03/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Numbers 10,732,994, 10,051,088, and 9,749,447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Scott Smith on 03/01/2021.
Claims 1 and 16-18 have been amended as follows:

1. 	(currently amended)  A system for providing a development environment for distributed computing systems, the system comprising:
one or more remote servers configured to load and execute one or more server processes comprising stand-alone server plug-ins;
each of the one or more server processes, being executed on one of the one or more remote servers, comprise a subscriber interface that is published by the applicable server process such that the published subscriber interface can be discovered and invoked by any of a plurality of client applications running on any of a plurality of client 
one or more client applications invoking functionality of one or more the server processes by issuing commands to a particular server process in accordance with the published subscriber interface for the particular server process;
whereby the stand-alone server plug-ins of the particular server process can be modified, thereby changing functionality of the particular server process without modifying the one or more client applications. 

16.	(currently amended)  The method of claim [[1]]14, wherein the one or more client applications are written in a high-level scripting language.  

17.	(currently amended)  The method of claim [[1]]14, further comprising the actions of:
	receiving listener registrations from one or more of the plurality of client applications;
	automatically transmitting information to the one or more client applications that are registered listeners upon the occurrence of server process events.

18.	(currently amended)  The method of claim [[1]]14, further comprising the actions of:
	receiving listener registrations from one or more of the plurality of client applications for a specific server process event;

	automatically transmitting the properties of the triggered specific server process event to the client applications that provided listener registrations for the specific server process event.
Allowable Subject Matter
Claims 1-18 are allowed based on Examiner’s amendment above and the terminal disclaimer filed on 03/02/2021.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests:
building a server process plug-in by invoking a code generation module to generate an operating system independent cross-platform coding; 
commencing a server process by loading the server process plug-in and giving the server process plug-in a thread of control; 
the server process publishing a subscriber interface that can be discovered and invoked by any of a plurality of client applications running on any of a plurality of client machines; 
one or more client applications invoking functionality of the server process by issuing commands to the server process in accordance with the published subscriber interface; 
modifying the server process plug-in to change functionality of the server process without modifying the one or more client applications.

The closest prior art:

Ramanathan (US Patent No. 9,218,166 B2) discloses a method for e.g. desktop computer, involves consuming archival module by follow-on developer, and executing script for facilitating creation of reusable version of application.
Patch (US Patent No. 8,886,521 B2) discloses a method for producing formatted report of predetermined type using speech command, involves comparing identifier words throughout report to eliminate ambiguities, and constructing text macros to follow parsed text.
Pana et al. (US Patent No. 9,021,419 B2) discloses a system for supporting design pattern automation in application development environment, has processor combining design pattern model with user inputs from user interface pages and producing entities and resources that realize the design pattern.
However, such prior art either singularly or in combination, fail to anticipate or render the above features obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LAI whose telephone number is (571)270-3236.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael C. Lai
Art Unit 2457
Phone: (571) 270-3236
Fax:     (571) 270-4236

/MICHAEL C LAI/
Primary Examiner, Art Unit 2457